 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 048 REALTY, INC.,                                     Case No.: 2:18-cv-02094-APG-VCF

 4          Plaintiff                                Order for Stipulation to Dismiss or Status
                                                                      Report
 5 v.

 6 LLOYD’S SYNDICATE 3624 (HISCOX), et
   al.,
 7
        Defendants
 8

 9         On May 22, 2019, the parties advised the court that a settlement had been reached

10 between the plaintiff and defendant Navigators Insurance Company and they requested 60 days

11 to finalize the settlement. ECF No. 21. More than 60 days have passed but no stipulation of

12 dismissal has been filed.

13         IT IS THEREFORE ORDERED that the parties shall file a stipulation to dismiss or a

14 status report on or before September 30, 2019.

15         DATED this 18th day of September, 2019.

16

17
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
